DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:
Regarding claim 4, line 3, “coupled the common interface bus” should be changed to --coupled to the common interface bus--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 14, the claim recites “the stress event” in line 2. There is insufficient antecedent basis for this limitation in the claim. It appears as though this should be dependent on claim 13 instead of claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-7, 9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cumbie et al. (WO 2017/184147 A1) (hereinafter Cumbie).
Regarding claim 1, Cumbie teaches a fluid property sensor (see Abstract), comprising: an electrical circuit assembly (ECA) including an external interface [electrical interconnect 226 having electrical contact pads 236, 1936] coupled to a common interface bus [wiring connector 324 such as a universal serial bus connector] (Para [0072, 0086]); a fluid level sensor [liquid level sensing system 220] coupled to the common interface bus to indicate a fluid level [communication between controller and liquid supply system facilitated by bus 324]; a pressure sensor [pressure measurement device] coupled to the common interface bus to indicate a pressure event [liquid level sensing interface having a pressure measurement device disposed thereon]; and a driver circuit [728] coupled to the common interface bus, configured to communicate characteristics of the fluid level sensor and the pressure sensor [electrical interconnect 226 connected to driver as well as sensors of liquid level sensing interface] (Para [0070-0072, 0089-0091, 0113-0115], see Figs. 4, 12, and 23).
Regarding claims 2 and 7, Cumbie as applied to claim 1 above teaches the claimed invention, in addition to wherein the pressure event is one of a hyper-inflation cycle within a fluid container, a hyper-inflation cycle within an adjacent fluid container, a servicing operation on the fluid container, an inertial movement of the fluid property sensor, and a fluid movement within the fluid container, and configured to communicate inertial movement of the fluid property sensor [strain gauge and/or pressure measurement device sensitive to inertial sensor movement, changes in pressure, and/or fluid movement] (Para [0115]).
Regarding claim 3, Cumbie as applied to claim 1 above teaches the claimed invention, in addition to further comprising multiple point fluid level sensors distributed along a length of the fluid property sensor; and/or multiple stress sensors distributed along a length of the pressure sensor to measure a flexure of the ECA (Para [0113-0115], see Fig. 23).
Regarding claim 4, Cumbie as applied to claim 1 above teaches the claimed invention, in addition to further including a proximal elongated circuit (EC) and a distal EC electrically coupled to the proximal EC with one or both ECs coupled to the common interface bus, and wherein the proximal EC and the distal EC each include a portion of the pressure sensor [2324-1, 2324-3] (Para [0113-0115], see Fig. 23).
Regarding claim 6, Cumbie as applied to claim 1 above teaches the claimed invention, in addition to wherein the sensors have a length : width aspect ratio [at least 1:100] that is five times greater than the aspect ratio of the driver circuit [728] (Para [0098], see Fig. 12).

Regarding claim 9, Cumbie teaches a fluid container [312], comprising: a reservoir [314] for containing a fluid (Para [0070], see Fig. 4); and a fluid property sensor [220] having, a sensing portion [24] extending into the reservoir including, a fluid level sensor [2324] to indicate a fluid level, and a pressure sensor [strain gauge and/or pressure measurement device] to indicate a pressure event (Para [0070-0072, 0113-0115], see Figs. 4 and 23); and interfaces interfacing with the sensing portion, the interfaces including at least one of an analog interface and a digital interface [wiring connector 324 such as a universal serial bus connector], and an external interface [236, 1936] exposed outside the reservoir (Para [0070-0072]), and
a driver circuit [728] coupled to at least one of the interfaces to communicate with the fluid level sensor and the pressure sensor and communicate characteristics of the fluid level sensor and the pressure sensor via the external interface [electrical interconnect 226 connected to driver as well as sensors of liquid level sensing interface] (Para [0070-0072, 0089-0091, 0113-0115], see Figs. 4, 12, and 23).
Regarding claims 13-14, Cumbie as applied to claim 1 above teaches the claimed invention, in addition to wherein the pressure sensor includes multiple stress sensors distributed along a length of the fluid property sensor to monitor a stress event within a package of the fluid property sensor (Para [0113-0115], see Fig. 23), and wherein the external interface is to communicate the stress event, wherein stress event is one of a hyper-inflation cycle performed within a fluid container, a hyper-inflation cycle performed on an adjacent fluid container, a servicing operation on the fluid container, an inertial movement of the fluid container, and a fluid movement within the fluid container [strain gauge and/or pressure measurement device sensitive to inertial sensor movement, changes in pressure, and/or fluid movement] (Para [0115]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie, as applied to claims 1 and 9 above.
Regarding claims 5 and 15, Cumbie as applied to claims 1 and 9 above teaches the claimed invention, in addition to wherein the fluid property sensor includes an elongated circuit (EC), and the pressure sensor includes multiple stress sensors formed along a length of the EC (Para [0113-0115], see Fig. 23). Cumbie fails to teach wherein the multiple stress sensors are formed as one of a doped diffusion within the EC and a piezo-resistive element bonded to the EC. The Examiner takes Official Notice that it is known in the art to utilize piezo-resistive elements bonded to a circuit as a stress sensor. It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cumbie such that the multiple stress sensors are formed as a piezo-resistive element bonded to the EC in order to provide a robust sensor for sensing stress.


Claims 8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cumbie, as applied to claims 1 and 9 above, and further in view of Zhu et al. (US 2016/0123836 A1) (hereinafter Zhu).
Regarding claim 8, Cumbie as applied to claim 1 above teaches a fluid container [312]  comprising: a sidewall (see Figs. 4-5); and a fluid property sensor of claim 1 (see Rejection of Claim 1 above). Cumbie additionally teaches the usage of additional sensing components disposed on the liquid level sensing interfaces, such as a strain gauge or pressure measurement device (Para [0115]). Cumbie fails to teach wherein the fluid property sensor is attached to the sidewall and is to communicate a concave, convex, or normal shape of the sidewall of the container.
Zhu teaches the mounting of a strain sensor to a sidewall of an enclosed space for storing a fluid for ascertaining any deformation of the wall (see Abstract, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cumbie with Zhu such that the fluid property sensor is attached to the sidewall and is to communicate a concave, convex, or normal shape of the sidewall of the container in order to monitor deformation of the container sidewall.
Regarding claims 10-11, Cumbie as applied to claim 9 above teaches the claimed invention, except for wherein the sensing portion is to communicate an amount of flexure of a sidewall of the reservoir and a concave, convex, or normal shape of the sidewall of the container. Cumbie additionally teaches the usage of additional sensing components disposed on the liquid level sensing interfaces, such as a strain gauge or pressure measurement device (Para [0115]).
Zhu teaches the mounting of a strain sensor to a sidewall of an enclosed space for storing a fluid for ascertaining any deformation of the wall (see Abstract, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cumbie with Zhu such that the sensing portion is to communicate an amount of flexure of a sidewall of the reservoir and a concave, convex, or normal shape of the sidewall of the container in order to monitor deformation of the container sidewall.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cumbie, as applied to claim 9 above, and further in view of Giridhar et al. (US 2015/0253271 A1) (hereinafter Giridhar).
Regarding claim 12, Cumbie as applied to claim 9 above teaches the claimed invention, in addition to wherein the liquid level sensing interfaces may have other sensing components disposed thereon, such as liquid property sensing devices (Para [0115]). Cumbie fails to teach wherein the sensing portion is to communicate a chemical makeup of the fluid. Giridhar teaches sensors configured for monitoring of a chemical composition of a fluid (see Abstract). It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Cumbie with Giridhar such that the liquid property sensing devices include a sensor for determining and communicating a chemical makeup of the fluid, in order to monitor the chemical composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2861